Citation Nr: 1331714	
Decision Date: 10/02/13    Archive Date: 10/07/13

DOCKET NO.  13-11 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a back disorder.  


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1968 to June 1970, to include service in Vietnam.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are irrelevant to the issue on appeal.

The reopened issue of entitlement to service connection for a back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  In a final decision dated in January 2007, the RO determined that new and material evidence sufficient to reopen the previously denied claim of entitlement to service connection for a back disorder had not been received.   

2.  Evidence added to the record since the January 2007 final decision is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a back disorder.  


CONCLUSION OF LAW

New and material evidence has been presented to reopen a claim of entitlement to service connection for a back disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for a back disorder is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of this issue is deferred pending additional development consistent with the VCAA.

This appeal arises out of the Veteran's claim that a current back disorder is related to his military service with the United States Army from June 1968 to June 1970.

The Veteran submitted an original claim for service connection for a back injury in October 1970.  Service treatment records (STRs) dated January and February 1969 noted that the Veteran suffered a lumbosacral strain after an in-service accident involving a Jeep.  The records indicated that the Veteran was "virtually asymptomatic" on admission to the hospital, noting that his back was mildly tender without spasm, had full range of motion, and that x-rays of the spine and pelvis were normal.  The diagnosis was lumbosacral strain, "treated, improved."  STRs dated March 1970 noted gradual resolution of chronic lumbar pain with physical therapy.  In a March 1970 separation examination, the Veteran reported that he had experienced back pain in service but the examiner noted a normal spine. 

In a December 1970 VA examination, the Veteran reported that his back did not cause him any trouble in the mornings but later on during the day he would experience pain in his lower back on both sides.  The examiner noted that the lumbar spine appeared normal except "there might be a little straightening of the normal lumbar lordotic curve."  He found no muscle spasm, "excellent" mobility and concluded that there was no evidence of musculoskeletal disease of the lumbar spine.

A rating decision dated April 1971 denied service connection for a low back disorder because, although STRs indicated in-service treatment for chronic low back pain, his separation examination was negative and the December 2010 examination did not find a current low back disorder.

A rating decision dated November 1971 again denied service connection, noting that the December 1970 VA examination did not find a low back disorder and subsequent VA medical records failed to note complaints of a back disorder.

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b), (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, 20.302(a).

Although the RO provided notice of the November 1971 denial, the Veteran did not initiate an appeal.  Therefore, the RO's decision of November 1971 is final.  38 U.S.C. § 4005(c) (1970); 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1971); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012).  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  In the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim for service connection for a back disorder was received prior to the expiration of the appeal period stemming from the November 1971 rating decision.  See Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).  

Thereafter, the Veteran filed a second claim for service connection for a back disorder in March 1973.  The Veteran claimed that he had had back problems since service and argued that he did not believe the prior examinations and x-rays accurately determined the extent of his disability.  He also noted that while doing manual labor for a railroad company, he started experiencing severe back pains.  A March 1973 VA medical record noted low back strain for several weeks and diagnosed the Veteran with lumbosacral muscle spasm and strain.

An April 1973 rating decision reopened the prior claim but denied service connection because the evidence of record did not support a nexus between his back disorder and the in-service injury.  The Veteran filed a notice of disagreement in May 1973, stating that his back disorder had caused him to lose his job with the railroad company.  He also noted that he had not told the railroad company about his in-service injury because if he had, "they never would have hired me in the first place."

In a May 1973 RO hearing, the Veteran reported that he had experienced back problems only "a couple of times" since leaving service.  The Veteran clarified that "my back always did hurt after that but-you know-nothing like where I couldn't walk or anything."  Later the Veteran noted that before he was hired by the railroad, he had to undergo a physical and, in part because he failed to disclose his in-service back injury, the company's doctor did not find any problems with his back except for a minor backache; x-rays were also negative.  The Veteran reported that after a few weeks of digging and jack hammering, "it happened again," and he began to experience back pain on his lower right side-the same location that he had injured while in-service.  The pain gradually increased to the point where he could not perform his duties.  

A May 1973 statement of the case again denied service connection for his back disorder, conceding that he had injured his back in service but noting that he was virtually asymptomatic upon admission to the hospital, there were no further complaints of back problems in service, the separation examination was negative, the December 1970 VA examination did not find a lower back disorder, other VA medical records were negative for back complaints and his current back injury was likely related to his work digging and jack hammering for the railroad company. 

Although the Veteran was notified of the need for further action before his claim could be certified to the Board, he submitted nothing more until over 30 years later, to include new and material evidence or a substantive appeal.  The May 1973 decision is thus final.  38 U.S.C. § 4005(c) (1970); 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156(b), 19.118, 19.153 (1972); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2012).

In August 2006, the Veteran again claimed service connection for a back disorder.  In an October 2006 statement, he reiterated that he injured his back in an in-service Jeep accident but noted that he had received "no real treatment for my back other than getting x-rays and being prescribed Tylenol III periodically" and that he had never been treated for his back at a VA hospital.

A January 2007 rating decision denied reopening the Veteran's claim because he had failed to submit any more evidence.  The Veteran did not initiate an appeal or submit new and material evidence within one year and the decision became final.  38 U.S.C. § 7105 (West 2002); 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2012).  Finally, at no point were additional service treatment records associated with the claims file.  See 38 C.F.R. § 3.156(c)(1). 

In September 2010, the Veteran again submitted a claim to reopen, stating that he had been receiving treatment from VA for the past year for degenerative disc disease (DDD) of the spine.  VA medical records dated January 2010 corroborated this assertion, showing a diagnosis of DDD with "osteophytic spurring throughout and disc space narrowing at L5 to S1."  By rating decision dated August 2011 and by statement of the case dated in April 2013, the RO continued the denial of service connection for a back disorder. Thereafter, the Veteran perfected an appeal of these decisions.  

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c). The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  New evidence raises a reasonable possibility of substantiating the claim if, when considered with the old evidence, it at least triggers VA's duty to assist by providing a medical opinion.  Shade, 24 Vet. App. 110.  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board finds that the evidence received since the January 2007 rating decision is new and material.  Specifically, January 2010 VA medical records show a new diagnosis of DDD with osteophytic spurring and disc space narrowing at L5 to S1.  The etiology of the Veteran's lumbar DDD is unclear and could be related to his in-service injury.  As such, the Board finds that the old and new evidence of record, considered as a whole, triggers VA's duty to assist to provide an adequate medical opinion in this case.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4)(i).  On this basis, and consistent with the holding in Shade, the Board finds that new and material evidence has been received to reopen the claim for service connection for a back disorder. 



ORDER

New and material evidence having been received, the claim of entitlement to service connection for a back disorder is reopened. 


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, remand is necessary to obtain a clarifying medical opinion.

The Veteran was afforded a VA spine examination in December 2010 in connection with his claim.  The examiner diagnosed lumbar spine degenerative changes and opined that it was not caused by his military service because his in-service injury was a muscle strain but his current diagnosis was DDD.  He reasoned that since a soft tissue injury such as a muscle strain "would be expected to improve with time" and "would not cause, contribute to, nor enhance the progression of degenerative changes," the two injuries were unrelated.  However, the Veteran has alleged that he has had continuous back problems and pain since service.  The examiner did not discuss the Veteran's competent lay statements in his rationale.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Moreover, in rendering an opinion, the December 2010 VA examiner may have relied on an inaccurate factual history.  In his report, the examiner noted that the Veteran had not experienced any debilitating muscle spasms in the past five years (i.e. from around 2005 to 2010).  However, private treatment records document an incident in June 2009 where the Veteran's back "went out" and he had difficulty walking.  It also noted that the Veteran reported that he "has problems with his back about once a year."  An opinion based upon an inaccurate factual premise has no probative value.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  

Based on the failure to address the Veteran's lay statement and the inaccurate factual history, the Board finds that a clarifying medical opinion is necessary to determine the nature and etiology of the Veteran's current back disorder. 

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of other health care providers, if any, who have provided treatment for his back disorder.  After acquiring this information and obtaining any necessary authorization, obtain and associate these records with the claims file. 

2.  After any additional records are associated with the claims file, refer the Veteran's claims folder to the December 2010 VA examiner or, if that examiner is unavailable, to another suitably qualified VA examiner for a clarifying opinion.  The examiner should review all pertinent records associated with the claims file, including the Veteran's STRs, post-service medical records, and lay statements.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the opinion report, and a rationale should be provided for that conclusion.  

The examiner must provide an opinion regarding whether it is at least as likely as not (a 50% or greater probability) that the Veteran's current back disorder manifested in service or is otherwise causally or etiologically related to his military service, including his documented symptomatology therein.  The examiner must address the Veteran's STRs, the statements submitted by his friends, the Veteran's competent lay statements of continuous back pain since service, and the private medical evidence of his back going out in June 2009.

3.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



___________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


